Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s)  has been considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly.

Independent claim 1 is directed to a method (process), independent claim 9 is directed to a system (machine), and independent claim 17 is directed to a non-transitory computer-readable medium ("CRM", composition), all of which are statutory categories of invention pursuant to 35 USC 101, all of which are statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).

Independent method claim 1 (and claims 9 and 17 as above) recites:
obtaining information pertaining to risks vis a vis financial transactions; determining whether a subset of risk-control commands meets an anomaly condition; in response to determining that the subset of risk-control commands does not meet the anomaly condition, forwarding the subset of risk-control commands to facilitate the transactions; and in response to determining that the subset of risk-control commands meets the anomaly condition, preventing the subset of risk-control commands from being forwarded.  
The independent claim(s) thus recite the abstract idea of:
Accessing risks and making decisions based on risks in financial transactions. 
Several dependent claims further refine the above abstract idea of claim 1 (9, 17):
wherein the subset of risk-control commands comprises one of: a particular type of risk-control command, wherein the particular type of risk-control command is configured to perform a particular action associated with a corresponding transaction; a particular type of risk-control command associated with a particular set of risk-control policies, wherein the particular set of risk-control policies is associated with a particular type of transaction; and a particular type of risk-control command associated with a particular risk- control policy, wherein the particular risk-control policy is associated with a particular type of risk.  (claims 2, 10, 18); wherein the statistics associated with the plurality of risk-control commands comprises one or more of: a number of risk-control commands over a predetermined time interval; and a ratio between a number of risk-control commands within the subset and a total number of risk-control commands issued over a predetermined time interval.  (claims 3, 11, 19); wherein the anomaly condition specifies a higher threshold and a lower threshold, and wherein the subset of risk-control commands meets the anomaly condition if the number or the ratio is greater than the higher threshold or less than the lower threshold. (claims 4, 12);   wherein the anomaly condition is determined based on historical data associated with the subset of risk-control commands. (claims 5, 13); wherein the anomaly condition is determined based on probability distribution of the number or the ratio and a predetermined confidence interval.   (claims 6, 14); substituting the subset of risk-control commands using a second subset of risk-control commands, wherein the subset and second subset of risk-control commands are of different types; and forwarding the second subset of risk-control commands to facilitate corresponding transactions according to the second subset of risk-control commands. (claims 7, 15, 20); subsequent to preventing the subset of risk-control commands from being forwarded continuing to monitor the subset of risk-control commands to determine whether the subset of risk-control commands no longer meets the anomaly condition; and in response to determining that the subset of risk-control commands no longer meets the anomaly condition, starting to forward the subset of risk-control commands. (claims 8, 16).  

The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The above said limitations may also be classified as the "mental process" of accessing the risks of a transaction, which process is routinely carried out by the human mind.  (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea. The processors, memory, computer, system, and platform of the independent claims are simply being applied as tools as against the abstract idea.
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The independent claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The dependent claims as above also lack any additional elements, whether computer related or not, which are sufficient to amount to significantly more than the above stated abstract idea(s), either separately or as an ordered combination. (including the system, platform, and non-transitory computer-readable storage medium).
The dependent claims are also directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).

Claims 1 - 20  are not patent-eligible pursuant to 35 USC 101.  

Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 1 - 20 are rejected under 35 USC 102 (a)(1) as being anticipated by Aquino (US20160104163A1).

Regarding claims 1, 9, 17: 
Aquino  discloses:
a processor; and a storage device coupled to the processor and storing instructions which when executed by the processor cause the processor to perform a method, the method comprising:   ("In certain embodiments, a computer-implemented method includes determining, by a processor, characteristics of a new transaction and processing, by the processor, the characteristics of the new transaction using a risk assessment model. The risk assessment model is generated using an iterative training process that processes, over time, historical transactions to train the risk assessment model based on characteristics of historical transactions and associated risk assessment analysis of the historical transactions. The method includes generating, by the processor, a risk assessment indicator for the new transaction based on processing the characteristics of the new transaction using the risk assessment model. The risk assessment indicator indicates a degree of risk of the new transaction.", Aquino [ABSTRACT]);
obtaining statistics associated with a plurality of risk-control commands issued by a risk-control system corresponding to a plurality of transactions on an online financial platform; ("The risk assessment model is generated using an iterative training process that processes, over time, historical transactions to train the risk assessment model based on characteristics of historical transactions and associated risk assessment analysis of the historical transactions.", [ABSTRACT]), and, as to "on-line", .   .   .   ("Network 80 facilitates any suitable combination of wireless and wireline communication. .   .   .    or any other suitable wireless technologies in any suitable combination), all or a portion of the global computer network known as the Internet, and/or any other communication system or systems at one or more locations, any of which may be any suitable combination of wireless and wireline.", [053]);
determining, based on the monitored plurality of risk-control commands, whether a subset of risk-control commands meets an anomaly condition; Examiner here utilizes Broadest Reasonable Interpretation (BRI) of claim terms to interpret the meaning of "an anomaly condition" to include any specific criteria or  any level of risk that causes the system to flag a transaction, that said  .   .   . ("Prior to performing a newly-requested transaction, transaction processing system 30 may route the requested transaction to risk analysis module 40 to determine whether the requested transaction is a potentially risky transaction. Transaction processing system 30 may receive the results of the analysis from risk analysis module 40 or a decision from transaction reviewer computer system 70, and depending on the results of the risk analysis performed or the decision received transaction processing system 30 may either perform the requested transaction or not perform the requested transaction.", [024]);   
in response to determining that the subset of risk-control commands does not meet the anomaly condition, forwarding the subset of risk-control commands to the online financial platform to facilitate the online financial platform in performing corresponding transactions according to the subset of risk-control commands; and ("Prior to performing a newly-requested transaction, transaction processing system 30 may route the requested transaction to risk analysis module 40 to determine whether the requested transaction is a potentially risky transaction. Transaction processing system 30 may receive the results of the analysis from risk analysis module 40 or a decision from transaction reviewer computer system 70, and depending on the results of the risk analysis performed or the decision received transaction processing system 30 may either perform the requested transaction or not perform the requested transaction.", [024]);   
in response to determining that the subset of risk-control 18 commands meets the anomaly condition, preventing the subset of risk- 19 control commands from being forwarded to the online financial platform. ("Prior to performing a newly-requested transaction, transaction processing system 30 may route the requested transaction to risk analysis module 40 to determine whether the requested transaction is a potentially risky transaction. Transaction processing system 30 may receive the results of the analysis from risk analysis module 40 or a decision from transaction reviewer computer system 70, and depending on the results of the risk analysis performed or the decision received transaction processing system 30 may either perform the requested transaction or not perform the requested transaction.", [024]).
Regarding claims 2, 10, 18: 
Aquino discloses all limitations of claims 1, 9, and 17, respectively.
Aquino further teaches::
wherein the subset of risk-control commands comprises one of: a particular type of risk-control command, wherein the particular type of risk-control command is configured to instruct the online financial platform to perform a particular action associated with a corresponding transaction; ("In certain embodiments, a computer-implemented method includes determining, by a processor, characteristics of a new transaction and processing, by the processor, the characteristics of the new transaction using a risk assessment model. The risk assessment model is generated using an iterative training process that processes, over time, historical transactions to train the risk assessment model based on characteristics of historical transactions and associated risk assessment analysis of the historical transactions. The method includes generating, by the processor, a risk assessment indicator for the new transaction based on processing the characteristics of the new transaction using the risk assessment model. The risk assessment indicator indicates a degree of risk of the new transaction.", [005])
a particular type of risk-control command associated with a particular set of risk-control policies, wherein the particular set of risk-control policies is associated with a particular type of transaction; and (see above, only one condition required).
a particular type of risk-control command associated with a particular risk- control policy, wherein the particular risk-control policy is associated with a particular type of risk. (see above, only one condition required).
Regarding claims 3, 11, 19: 
Aquino discloses all limitations of claims 1, 9, and 17, respectively.
Aquino further teaches::
wherein the statistics associated with the plurality of risk-control commands comprises one or more of: a number of risk-control commands within the subset issued by the risk- control system over a predetermined time interval; and a ratio between a number of risk-control commands within the subset and a total number of risk-control commands issued by the risk-control system over a predetermined time interval.  ("The risk assessment model is generated using an iterative training process that processes, over time, historical transactions to train the risk assessment model based on characteristics of historical transactions and associated risk assessment analysis of the historical transactions.", [ABSTRACT]).
Regarding claims 4, 12: 
Aquino discloses all limitations of claims 3 and 11, respectively.
Aquino further teaches::
wherein the anomaly condition specifies a higher threshold and a lower threshold, and wherein the subset of risk- control commands meets the anomaly condition if the number or the ratio is greater than the higher threshold or less than the lower threshold.  ("Based on a risk assessment indicator (e.g., a numeric score) generated using a risk assessment model, transactions may be automatically allowed or blocked, or may be routed to a human reviewer for a final decision regarding whether to allow or block the transaction.", [017]).
Regarding claims 5, 13: 
Aquino discloses all limitations of claims 3 and 11, respectively.
Aquino further teaches:
wherein the anomaly condition is determined based on historical data associated with the subset of risk-control commands.  ("The risk assessment model is generated using an iterative training process that processes, over time, historical transactions to train the risk assessment model based on characteristics of historical transactions and associated risk assessment analysis of the historical transactions. ", [ABSTRACT]).

Regarding claims 6, 14: 
Aquino discloses all limitations of claims 5 and 13, respectively.
Aquino further teaches::
wherein the anomaly condition is determined based on probability distribution of the number or the ratio and a predetermined confidence interval. ("Risk analysis module 40 uses a risk assessment model to compare, using fuzzy matching techniques for example, characteristics of new transactions to characteristics of and approve/block decisions on past transactions to determine a risk assessment indicator for the new transactions, which provides a probability of whether the new transactions are potentially risky.", [020]) and (" Each characteristic can be scored independently (e.g., to reflect the probability that the characteristic indicator corresponds to a risky transaction), and the scores for each characteristic of the transaction can be combined (e.g., averaged) into a composite risk score.", [034]) and ("For example, having scored a particular transaction based on the probability that the transaction is risky, the transaction can be routed to a human reviewing having the appropriate qualifications/training to review such a transaction.", [061]).
Regarding claims 7, 15, 20: 
Aquino discloses all limitations of claims 1, 9, and 17, respectively.
Aquino further teaches::
substituting the subset of risk-control commands using a second subset of risk-control commands, wherein the subset and second subset of risk-control commands are of different types; and forwarding the second subset of risk-control commands to the online financial platform to facilitate the online financial platform in performing corresponding transactions according to the second subset of risk-control commands.  ("In general, good matching of entity names that belong to the same entity type can be more useful than occasional matching of names that belong to different entity types. For example, a vessel type hit of name “sea flower” to a transaction that is known to be related to a certain vessel should have a better matching score than the same hit to a transaction that is known to be related to a company. Similarly, different matching scores can be given to person and company name matching when the target types can be confirmed.", [090]) and ("s described above, in one example, the classifiers can be either naïve Bayes or logistic classifiers (each termed a “base classifier”) that are trained to capture different aspects of risks. Filtering model 300 may combine the decisions of the base classifiers and produce an overall score (i.e., a risk assessment indicator) to indicate risk. The score can be compared to a set threshold: when the score is greater than the threshold, the transaction can be escalated, otherwise it can be considered safe.", [0103]).
Regarding claims 8, 16: 
Aquino discloses all limitations of claims 1 and 9, respectively.
Aquino further teaches::
subsequent to preventing the subset of risk-control commands from being forwarded to the online financial platform, continuing to monitor the subset of risk-control commands to determine whether the subset of risk-control commands no longer meets the anomaly condition; and in response to determining that the subset of risk-control commands no longer meets the anomaly condition, starting to forward the subset of risk-control commands to the online financial platform.  ("Certain embodiments improve the accuracy of flagging potentially risky transactions by using an iterative training model (e.g., using machine learning techniques) to train a risk analysis system. Additionally, certain embodiments use fuzzy matching and other techniques when evaluating characteristics of new transactions with respect to the characteristics and risk analysis results of past transactions. Based on a risk assessment indicator (e.g., a numeric score) generated using a risk assessment model, transactions may be automatically allowed or blocked, or may be routed to a human reviewer for a final decision regarding whether to allow or block the transaction.", [017]) and ("Transaction processing system 30 may receive the results of the analysis from risk analysis module 40 or a decision from transaction reviewer computer system 70, and depending on the results of the risk analysis performed or the decision received transaction processing system 30 may either perform the requested transaction or not perform the requested transaction.", [024]) and ("For example, by reducing the number of false positives, transactions that may otherwise have been flagged as potentially risky may proceed in a more timely fashion rather than being delayed by the review process.", [067]).

Additional Comments

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Enzaldo (US20130132275A1) -  A money transfer system includes a risk assessment system and a risk modeling system. The risk assessment system uses rules engines and Z scores to assess, on a real time basis, risk factors associated with money transfers. The risk modeling system develops risk scores based on historical transaction data in order to create a risk model. The risk model may be analyzed over time to refine the rules engines and take other actions to understand and reduce the risk of improper activity in connection with money transfers.
Gilder (US20130138563A1) -  A computer implemented method, a system, and software provides a new processing origination model allowing a new 6th party in payment processing systems and networks, to inspect transactions before they are authorized, enabled or further processed by the payment or settlement network. This new processing delivery system and method may limit or reduce the service operators risk exposure to a defined limit, thereby improving the service providers' ability to manage a known and quantifiable risk level per merchant while limiting the system implementer's total amount of risk and improving both the speed of underwriting and merchant approval process.
Knudson (US20080301040A1) - Methods and systems are provided for evaluating the risk of conducting financial transaction such as money transfers through representatives. In one embodiment, information generated by a money transfer system regarding a plurality of financial transactions conducted by one or more representatives are received, records of the information are stored in a transaction database, a risk processor is configured to access the transaction database and retrieve risk element data related to transactions conducted by the representative and an analysis of the risk element data is performed using the risk processor. The risk processor may be configured to process the risk element data into one or more risk element values and to calculate a Transaction Risk Index for the representative by comparing one or more of the risk element values to an appropriate risk proxy.
 Fisher (US8600873B2) -  A system, apparatus, and method for providing real-time or pseudo real-time processing of transactions for a set of clients using a common or partially common rule base. Each client is assigned to a tier or category with the tier or category defined by specified performance criteria. In some embodiments, the specified performance criteria includes a false positive ratio (FPR). A rule for processing transactions is defined as a combination of an interval of a scoring range of a first risk assessment scoring system and an interval of a scoring range of a second risk assessment scoring system. A proposed rule is tested by determining if its performance falls within a defined range of the performance criteria when applied to data for previous transactions. If application of the rule satisfies the performance criteria, then the rule is accepted as part of the rule base for that tier or category of clients. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698